IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

MICHAEL A. GALLUZZO,
Petitioner, Case No. 3:19-cv-171

- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

SCOTT SPRINGHETTI,
Director, Tri-County Regional Jail,

Respondents.

 

DECISION AND ENTRYADOPTING REPORT AND
RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate Judge
Michael R. Merz (ECF No. 24), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and
noting that no objections have been filed thereto and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that Petitioner's Motion for Summary Judgment
(ECF No, 23) be DENIED.

October (1 , 2019. Le. Cs
Ne

Walter H. Rice
United States District Judge

 
